Title: To Alexander Hamilton from James Read, 8 November 1799
From: Read, James (d. 1813)
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, November 8, 1799
          
          Levi Pearce a private belonging to Capt Miller’s Company of ye 2d. Regt. of Infantry who has been here a long time without doing duty for ye want of cloathing wishes to be transferred to my company and has signed a paper to that effect.
          Frederick Goldberg of Captain Morris’s company of ye 1st. Regt. of A&E who is also destitute of cloathing is willing to be transferred to Captn Stille’s company. He has rendered himself incapable of doing duty by an accident which happened him while here and in service. Lieut. Stewart will, if he is transferred, take him as his Waiter, in which capacity he will do very well, and be ye means of returning into that company a man fit for duty.
          The Bearer is one of ye two men left here by Lt. Leonard they are unwilling to be transferred and seem very desirous  to return to their company.
          I am, with great respect, your obt servt
          
            James Read
            Captn 2d Regt A&E
            Commanding
          
          Major Genl. Hamilton
          
            Fort Jay Novr. 8th. 1799
          
        